Barnard, J.
The bond filed by plaintiff, under the order requiring security for costs, is defective. It is made, “on demand of the plaintiff.” It should be on demand of the obligors.
*14I can see no reason why the defendant should he compelled to travel out of the State to make the demand for his costs in case he succeeds.
Ten days is given to the plaintiff in which to file a new undertaking, and serve copy on defendant’s attorney, with notice of justification of sureties; also to pay' $10 costs of motion. In the event of his failure to comply with these requirements within the above time, his complaint must be dismissed. (Tallmadge a. Wallis, 1 How. Pr., 100.)